Citation Nr: 0635479	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a left eye disorder.


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
May 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran was scheduled for a Video Conference Hearing 
before a Veterans Law Judge, but he failed to report as 
requested.  As he has not provided good cause for his failure 
to appear or requested VA to reschedule the hearing, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2006).

The veteran appears to contend that his facial scars are due 
to alleged in-service trauma.  The record contains 
photographic evidence showing facial scars.  Since such a 
claim has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

A compound myopic astigmatism first shown during service is a 
refractive error, which is not a disease or disability for VA 
compensation purposes; the service and post-service medical 
evidence does not show a superimposed in-service eye injury; 
the veteran's current acquired eye disorders did not begin 
during service and are not linked to any incident of active 
duty.  


CONCLUSION OF LAW

Service connection for a left eye disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).
59


                    REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an October 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letter advised 
the veteran to let VA know of any information or evidence in 
his possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained the veteran's service medical records and all 
existing identified post-service medical records.  The Board 
will elaborate on the question of whether the service medical 
records are complete in the analysis below.  The veteran was 
afforded a VA eye examination in conjunction with his claim 
and the examiner rendered an opinion addressing the 
diagnostic and etiological questions at hand.  The opinion 
was based upon a review of the record.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).The record 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects or conditions are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. § 
4.9 indicates that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).




Analysis

The veteran contends that a fire extinguisher exploded in his 
face while he was serving on active duty as an aircraft crew 
chief in the U.S. Navy.  He further asserts that upon the 
occurrence of this alleged accident, he received care at the 
Portsmouth Naval Hospital in Portsmouth, Virginia, and 
currently experiences residuals of an eye injury associated 
with this in-service incident.  

A search of the medical history does include some indication 
of eye problems, reported before and at the conclusion of the 
veteran's service.  Specifically, the veteran's entrance 
physical shows a diagnosis of a compound myopic astigmatism, 
not severe enough to disqualify him from naval service.  
Additionally, the February 1961 separation physical shows the 
same compound myopic astigmatism, with no evidence of 
aggravation or any traumatic injury to the left eye.  

Myopic astigmatism is a refractive disorder.  See Dorland's 
Illustrated Medical Dictionary (28th Ed. 1988) at 131, 1138.  
Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, it may not 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  See 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

The veteran alleges that he sustained a left eye injury 
during service.  This assertion is uncorroborated by the 
evidentiary record.  Moreover, the medical evidence of record 
fails to show that his myopic astigmatism was aggravated by a 
superimposed injury.  The physician who performed the August 
2003 VA eye examination specifically ruled out current 
residuals of in-service eye trauma.

In his notice of disagreement, the veteran expressed 
dissatisfaction with the RO's assessment of the service 
medical records, alleging that clinical records from the 
Portsmouth Naval Hospital were not in his service history.  
Addressing this concern, the RO placed an inquiry to the 
National Personnel Records Center (NPRC), which returned a 
notice  stating that no such clinical records were in 
existence.  Thus, the evidence of record does not show that 
the veteran experienced any traumatic accident to the left 
eye.  The only eye abnormality reported during service was 
the compound myopic astigmatism.  

With respect to any other current left eye disability, the 
record contains several private clinical reports, covering 
the period between October 2002 and February 2004, showing a 
diagnosis of left eye scotomata with color changes and ocular 
region pain.  Additionally, the veteran submitted an 
examination report of a private optometrist, dated in June 
2003, where the veteran was found to have nucleus yellowing 
and an incipient cataract.  From this, the Board concludes 
that the veteran does have current left eye disorders in 
addition to the myopic astigmatism.   

The RO afforded the veteran a comprehensive VA eye 
examination in August 2003 to determine if there was any 
causal or aggravating link between the veteran's service and 
any current left eye disorder.  The diagnoses were recorded 
as explosive trauma involving the left eye (as reported by 
the veteran) with a healed, pigmented scar at the left 
superior canthus and a healed corneal scar secondary to 
infectious keratitis of the left eye.  As noted above, the 
report of that VA examination shows that the clinician 
specifically found that the veteran's current left eye 
condition was not related to an in-service trauma, and that 
it may instead be related to the veteran's wearing of contact 
lenses.  The examiner did not initially review the claims 
file upon positing his opinion.  The examiner, however, was 
later afforded the opportunity to review the claims file and 
no significant change to his diagnosis was noted.  There is 
no competent medical evidence to refute this opinion.  

There is photographic evidence of a scar above the veteran's 
left eye and he has been specific with respect to the nature 
of the alleged in-service left eye injury and treatment 
received shortly thereafter.  However, despite attempts by 
the RO, there is no service record of a left eye injury and, 
in addition to the August 2003 VA examiner's opinion that 
goes against the contended causal relationship, the Board 
notes that there is no post-service medical evidence relating 
to a left eye disorder until many years after the veteran's 
separation from service.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the fact that there 
is no record of any complaint, let alone treatment, involving 
the veteran's condition for many years after service could, 
even by itself, be decisive against the veteran's claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In view of the foregoing, the Board finds that there is no 
relationship between the veteran's service and his current 
left eye disability.  The only competent evidence that 
addresses the contended causal relationship goes against the 
claim and the veteran's own subjective complaints did not 
manifest until many years after service.  Indeed, the only 
evidence supporting the veteran's contentions comes from his 
own lay statements.  As the veteran has not been shown to 
possess the medical knowledge or credentials necessary to 
render such an opinion, such evidence lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left eye disorder, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left eye disorder is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


